BETTY B. FLETCHER, Circuit Judge,
concurring and dissenting.
I concur in the judgment and concur in the opinion’s reasoning regarding the *463Wártsilá entities and the lack of jurisdiction under Holland America’s forum selection clause.
However, I cannot concur in the section of the opinion that affirms dismissal of BVNA and BV Canada on the basis of the forum selection clauses. The record contains no evidence that the contracts containing those clauses, which were signed by Holland America and Bureau Veritas, S.A., governed any work performed by BVNA or BV Canada. Cf. Manetti-Farrow, Inc. v. Gucci America, Inc., 858 F.2d 509(9th Cir.1988) (applying a forum selection clause to nonsignatories where the claims were intertwined with the contract containing the clause). I respectfully dissent from that section of the opinion.
Nevertheless, the evidence shows a lack of personal jurisdiction (either specific or general) in Washington over either BVNA or BV Canada. Therefore, I concur in the judgment as to BVNA and BV Canada.